Case 4:21-cv-00694-ALM-KPJ Document 8-14 Filed 09/07/21 Page 1 of 2 PagelD #: 490

Case 4:20
v

oT Oo Oo SN DH AH Re WD YY Re

BR BN KN WB NR ND DR DR RO eee
oOo YN DBD HH FP WD NY | DBD CO DB DQ DR WH & WD PO ww

 

 

cv-00896-ALM-KPJ Document 20-18 Filed 12/28/20 Page 1of 2 PagelD #: 209

Exhibit Q

 

be Gmail Michael Moatas cinichacl maatesGthenareativetines.ocg>
Account Disabled
Broessenes
Michael Moates <michael. moates@thenarrativetimes org> Tue, Cet 20, 2020 at 10:54 AM
To: Kotan@fo.com

Lise,

‘My FB accoumt has been disabled and [ have been given no reason why. | am klerafy in tears, | don't know what | did. Please help me. | was verified. | spent tots of money on ads and never had any issues. Someone was impersonating me fast night
and | reported ther. Than today I'm locked out,

Mj Instagram has 6 Issues. | am pratty sure this is a bug.
Please help me,

Moos

Liza-Bart Dolan <Idolangifb.com> Wed, Oct 21, 2020.a1 8:39 AM
To: Michaal Hoales <michael moales@thenarralivetrnas.o1g>

We wil remove any Facebook Pages, Groups and Instagram accounts representing QAnon, even if they contain na violent contend. This is an update (rom the initial pobcy in August thal removed Pages, Groups and Instagram accounts associated with
QAnon when they discussed potentiat idence whe inposing a sevies of restrictions to ima the reach of other Pages, Groups and Instagram accounts associated with the mavemenl Pages. Groups and Inslagram accounts that represent an identified
Métarized Social Mavemant are already prohited. And we will continue to digable the profiles of admins who manage Pages and Groups removed for violating thls policy, as we began doing in August.

 

You can read more about this pofcy here: hitps:!aboul fp. 9 J

Liza-Bart Dolan
Pottics & Goverment Outreach

a; nefaniion cat:

92

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-14 Filed 09/07/21 Page 2 of 2 PagelD#: 491

Case 4:20,cv-00896-ALM-KPJ Document 20-18 Filed 12/28/20 Page 2 of 2 PagelD #: 210

—_

oO SO Oo NS NHN A BR wD oP

SP NVRRR RR NR Yee ee en WL LD 8
ot A NF YH = SHOw a Aa Eos

93

 

 

 

 
